DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, species a, claims 9-16 in the reply filed on 23 February 2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 February 2022.
Further, the feature of claim 13, “an arithmetic mean roughness of the first surface of the silicon oxide is 0.3 nm or less,” is directed exclusively to the embodiment described in species c.  The claimed surface roughness is shown in FIG. 26 and described on p. 34, ln. 18 – p. 35, ln. 12 of Applicant’s specification, and is achieved by the low-angle ion beam of the disclosed fourth embodiment corresponding to species c, FIGs. 21-25.  Thus, claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Accordingly, claims 9-12 and 14-16 will be examined on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 9 September 2020 has been fully considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Memory Device Comprising Silicon Oxide Layer and Conductor Sharing a Dopant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US Patent Application Publication 2017/0352807, hereinafter Ha ‘807) in view of Kim et al. (US Patent Application Publication 2016/0118442, hereinafter Kim ‘442) and Jang et al. (US Patent Application Publication 2016/0087199, hereinafter Jang ‘199).
With respect to claim 10, Ha ‘807 teaches (FIG. 15) a memory device substantially as claimed, comprising:
a variable resistance element (550) ([0084]);
an electrical element (531i) electrically coupled to the variable resistance element (550) and including a silicon oxide containing a dopant (B) ([0055]); and
a conductor (520) that is in contact with the silicon oxide (531i) ([0052]).
Thus, Ha ‘807 is shown to teach all the features of the claim with the exception of wherein the conductor contains the dopant.
However, Kim ‘442 teaches (FIGs. 1 and 2) using doped polysilicon in place of a metal ([0032]) for use as an electrode of a selecting element ([0025]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Further, it has been held as obvious the use of art-recognized equivalents for the same purpose.  See MPEP 2144.06-2144.07.
Further, Jang ‘199 teaches (FIG. 1) boron as a suitable dopant for a polysilicon first electrode ([0029]).  Boron is the same dopant supplied to the electrical element (531i) of Ha ‘807.  When applying the doped polysilicon electrode of Kim ‘442 to replace the conductor (520) of Ha ‘807, one of ordinary skill in the art would look to using the same dopant for both said conductor and the electrical element if said dopant is compatible with said conductor and said electrical element in order to simplify the manufacture by using a single dopant material instead of two different dopant materials.  With the knowledge supplied by Jang ‘199 that boron is a suitable dopant for polysilicon, one or ordinary skill in the art would also select boron as the dopant for the electrical element to simplify the manufacture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductor of Ha ‘807 of polysilicon as taught by Kim ‘442 for use as an electrode when selecting an art-recognized equivalent suitable for the intended use; and containing the dopant as taught by Jang ‘199 to simplify the manufacture.

With respect to claim 15, Ha ‘807 teaches wherein the variable resistance element has one of two resistances (high resistive state and low resistive state) that differ from each other in a steady state ([0084]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ha ‘807, Kim ‘442, and Jang ‘199 as applied to claim 10 above, and further in view of Ikeda (US Patent Application Publication 2002/0044479, hereinafter Ikeda ‘479).
With respect to claim 16, Ha ‘807, Kim ‘442, and Jang ‘199 teach the device as described in claim 10 above with the exception of the additional limitation wherein the variable resistance element includes a first ferromagnetic layer, a second ferromagnetic layer, and an insulating layer between the first ferromagnetic layer and the second ferromagnetic layer.
However, Ikeda ‘479 teaches (FIGs. 16A-17C) a variable resistance element including a first ferromagnetic layer (21 and 22), a second ferromagnetic layer (24 and 25), and an insulating layer (23) between the first ferromagnetic layer and the second ferromagnetic layer ([0056]) for use as a memory ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the variable resistance element of Ha ‘807, Kim ‘442, and Jang ‘199 including a first ferromagnetic layer, a second ferromagnetic layer, and an insulating layer between the first ferromagnetic layer and the second ferromagnetic layer as taught by Ikeda ‘479 for use as a memory.

Allowable Subject Matter
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the memory device of claim 9 in the combination of limitations as claimed, noting particularly the limitation, “the silicon oxide and the first electrode contain a dopant, and the dopant has a first concentration in the first surface of the silicon oxide that is higher than one eighth of a maximum concentration in the silicon oxide, and continues to increase from the first concentration to the maximum concentration toward the second surface.”
None of the prior art references of record teach in combination a variable resistance element, a silicon oxide layer containing a dopant, and an electrode in contact with said silicon oxide layer that contains a dopant having the concentration profile as claimed.
Segawa et al. (US Patent 5,428,244, hereinafter Segawa ‘244) teaches (FIG. 2) a silicon oxide layer SiOx1 and an underlying conductor layer (WSix) both containing a dopant profile of arsenic.  However, there is no suggestion to combine this layer structure with a variable resistance element.
Kawamura (Japanese Kokai Publication H08-051211) teaches (FIG. 1) diffusing impurities from a silicon oxide film (5) into ohmic contacts (7) (abstract).  However, similar to Segawa ‘244 above, there is no suggestion to combine this layer structure with a variable resistance element.
Ha ‘807 represents the closest prior art as set forth in the above rejection of claim 10.  Ha ‘807 teaches (FIG. 15) a memory device comprising a silicon oxide layer (531i) having a dopant; and formed beneath a variable resistance element (550) and above a conductor (520) ([0055]).  However, Ha ‘807 is silent to the dopant profile of the arsenic in the silicon oxide layer and the conductor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the memory devices of claims 11, 12, and 14 in the combination of limitations as claimed, noting particularly the limitations, “wherein the conductor contains argon, krypton or xenon,” “wherein the conductor includes a first surface and a second surface that are opposed to each other, the silicon oxide includes a third surface which is in contact with the second surface of the conductor, and a concentration of the dopant increases in the conductor from the first surface of the conductor toward the second surface of the conductor, and increases in the silicon oxide from the third surface in a direction away from the third surface,” and, “wherein the dopant includes arsenic, germanium, or antimony.”
Ha ‘807 and Jang ‘199 rely on a common dopant of boron between the conductor and the electrical element.  Accordingly, these references do not teach wherein the conductor contains argon, krypton or xenon; and wherein the dopant includes arsenic, germanium, or antimony.  Kim ‘442 and Ikeda ‘479 do not cure this deficiency.  Further, the cited prior art of record is silent to the claimed dopant concentration and the profile of said dopant concentration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Igarashi (US Patent Application Publication 2022/0085278); and Ochiai et al. (US Patent Application Publication 2022/0093847) teach magnetoresistance memory devices comprising variable resistance elements and switching elements.
Sakotsubo (US Patent Application Publication 2013/0062588), Fujii et al. (US Patent Application Publication 2013/0248813), and Song (US Patent 11,037,984) teach semiconductor memory devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826